Title: James Oldham to Thomas Jefferson, 15 June 1818
From: Oldham, James
To: Jefferson, Thomas


          
            Deare Sir
            Richmond
June 15th 1818.
          
          In 6 or 8. days I sett oute for Saint Louis in the Missouri Territory houses are in Grate demand there and money more plenty than in Richmond, for 6 months past I have been makeing arangements for the Trip and shall be able to commence worke as soon as I arive there, my asortement of Ironmongery Suffitient for 10 or 12 plain houses arived at new Orleans 10 of Aprail and will be at Saint Louis before me, I think it will not be in my power to do much this yeare than to prepare for the next, the Timber being very large and unwealdy there cannot be much done in cutting it by hand and I cannot devise any cheper plan than the Steem Ingine which will come very high, building is intirely checked heare for the present and I feare will be for some considerable time to come, I wished very much to of solde my property heare but it is impossable to sell to any advantage, & have Leased it for 3 years in the corse of that time I hope Richmond will asume a very different appearance from the present, adue and may heaven bless you.
          
            With Grate Respect I have the Honor to be Sir Your Obt Sevt
            J; Oldham
          
        